Name: Commission Implementing Regulation (EU) No 402/2014 of 22 April 2014 on the issue of import licences and the allocation of import rights for applications lodged during the first seven days of April 2014 under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat
 Type: Implementing Regulation
 Subject Matter: animal product;  agricultural policy;  tariff policy;  trade
 Date Published: nan

 23.4.2014 EN Official Journal of the European Union L 119/59 COMMISSION IMPLEMENTING REGULATION (EU) No 402/2014 of 22 April 2014 on the issue of import licences and the allocation of import rights for applications lodged during the first seven days of April 2014 under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 616/2007 (3) opened tariff quotas for imports of poultrymeat products originating in Brazil, Thailand and other third countries. (2) The applications for import licences lodged during the first seven days of April 2014 in respect of Groups Nos 1, 2, 4A, 6A, 7 and 8 for the subperiod from 1 July to 30 September of Groups Nos 3, 4B and 6B for the period from 1 July 2014 to 30 June 2015 relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested. (3) The applications for import rights lodged during the first seven days of April 2014 in respect of Group No 5A for the subperiod from 1 July to 30 September 2014 relate to quantities exceeding those available. The extent to which import rights may be allocated should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod from 1 July to 30 September 2014 in respect of Groups Nos 1, 2, 4A, 6A, 7 and 8, and for the period from 1 July 2014 to 30 June 2015 in respect of Groups Nos 3, 4B and 6B, shall be multiplied by the allocation coefficients set out in the Annex hereto. 2. The quantities for which import rights applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod from 1 July to 30 September 2014 in respect of Group No 5A, shall be multiplied by the allocation coefficient set out in the Annex hereto. Article 2 This Regulation shall enter into force on 23 April 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.7.2014 to 30.9.2014 (%) 1 09.4211 0,41894 2 09.4212 53,376701 4A 09.4214 0,56052 09.4251 1,006036 09.4252 77,541947 6A 09.4216 0,475923 09.4260 1,091703 Group No Order No Allocation coefficient for import licence applications lodged for the period from 1.7.2014 to 30.6.2015 (%) 6B 09.4263 0,057372 Group No Order No Allocation coefficient for import rights applications lodged for the subperiod from 1.7.2014 to 30.9.2014 (%) 5A 09.4215 0,637375 09.4254 0,903342 09.4255 3,424657 09.4256 77,735124